     Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 1 of 30 PageID #: 1141




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

B.P.J., by her next friend and mother, HEATHER
JACKSON,
                                      Plaintiff,

v.                                                           Civil Action No. 2:21-cv-00316
                                                      Hon. Joseph R. Goodwin, District Judge

WEST VIRGINIA STATE BOARD OF
EDUCATION, HARRISON COUNTY BOARD
OF EDUCATION, WEST VIRGINIA
SECONDARY SCHOOL ACTIVITIES
COMMISSION, W. CLAYTON BURCH in his
official capacity as State Superintendent, and
DORA STUTLER in her official capacity as
Harrison County Superintendent,
                                      Defendants.

           DEFENDANT HARRISON COUNTY BOARD OF EDUCATION AND
            DEFENDANT DORA STUTLER IN HER OFFICIAL CAPACITY’S
                         RESPONSE IN OPPOSITION TO
              PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

               The Harrison County Board of Education and Dora Stutler in her official capacity

as Harrison County Superintendent (collectively, “the County Board”) cannot be liable to

Plaintiff because they were not responsible for and did not pass the West Virginia statute (“the

Act”) at issue in this civil action.1 On July 8, 2021, the Act will go into effect in order to clarify

that girls’ sports teams are closed to biological boys, regardless of their gender identity. The Act

was passed by the West Virginia Legislature and signed by the State’s Governor, and if it goes

into effect, it will preclude B.P.J. from joining the girls’ track and cross-country teams. The

County Board has no policy or custom that would prevent B.P.J. from joining the girls’ teams

due to transgender status. However, the County Board is required to follow the law, and so it is




12853520
    Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 2 of 30 PageID #: 1142




tasked with enforcing the Act when (or if) it goes into effect. Of course, if the Act does not go

into effect (because, for example, the Court enjoins any of the defendants), the County Board

will not enforce it, and the County Board will not prevent B.P.J. from trying out for girls’ athletic

teams based on transgender status.

               While the County Board did not have any role in the passage of the Act, Plaintiff

has asserted claims seeking equitable and monetary damages (including attorneys’ fees) against

it. The County Board, however, cannot be liable to Plaintiff because its own decisions, policies,

and customs are not at issue; rather, a State law is at issue. The County Board is merely required

to enforce State law, which is not a basis for liability under the Equal Protection Clause or Title

IX. Because the County Board has been sued for damages, fees, and costs, however, it finds

itself in the position of having to defend a statute it had no part in forming or passing. To that

extent, the County Board observes that there is a clear legal basis for finding that the Act

survives legal scrutiny under Title IX and Equal Protection review.

               In the end, as demonstrated below, B.P.J. is not entitled to relief against the

County Board because, at the very least, she has no likelihood of success on the merits against it.

                                      I. INTRODUCTION

       A.      Factual background

               Plaintiff, B.P.J., is an eleven-year-old transgender girl.2 B.P.J. wishes to try out

for the girls’ cross-country (in the fall) and track (in the spring) teams at school.3 Earlier this

year, the West Virginia Legislature passed (and the Governor subsequently signed) H.B. 3293




1
         B.P.J. has also sued the West Virginia State Board of Education and W. Clayton Burch in his
official capacity as State Superintendent (collectively, “the State Board”) and the West Virginia
Secondary School Activities Commission (“the WVSSAC”).
2
         (Compl. ¶¶ 1–2.)
3
         (Pl.’s Mem. at 1; Compl. ¶¶ 1, 36–40.)
                                                 2
12853520
    Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 3 of 30 PageID #: 1143




(“the Act”).4 The Act is scheduled to go into effect July 8, 2021, and, if it does, it will prevent

B.P.J. from playing on the girls’ teams beginning on August 2, 2021 (the first possible date on

which B.P.J.’s school will treat B.P.J. differently from biological girls).5 The Act will define

“male” and “female” based on “biological sex determined at birth” and will contain the

following provision:

                Athletic teams or sports designated for females, women, or girls
                shall not be open to students of the male sex where selection for
                such teams is based upon competitive skill or the activity involved
                is a contact sport.

W. VA. CODE § 18-2-25d(b), (c)(2) (eff. July 8, 2021).6

                As expressly set out in the Act, the Legislature’s purpose was to clarify the law

regarding who can play on a girls’ sports team.7 It did so in order to recognize the inherent

relevant differences between biological males and biological females in the context of physical

athletic competition.8      Specifically, the Legislature recognized that biological boys and

biological girls are not “similarly situated” in the contexts of safe physical contact and fair

competitive tests of physical skill, and that—as well as or better than one’s identity or any other

measure—biological sex serves as the safest, fairest way to group students into teams.9

                The typical physical differences between biological boys and biological girls are

reflected in, for example, the fact that the equipment and associated requirements for boys’

sports are often very different from the equipment and requirements for girls’ sports, and where


4
         (See Compl. ¶ 2.)
5
         (Id. ¶ 61; DE# 36, at 5.)
6
         (See also Compl. ¶ 2; id. at Unnumbered Ex. thereto (Decl. of L. Stark) (DE# 1-1) at Ex. A
thereto (text of enrolled H.B. 3293).)
7
         See W. VA. CODE § 18-2-25d (eff. July 8, 2021).
8
         Id.
9
         See, e.g., W. VA. CODE § 18-2-25d(a)(4) and (5) (eff. July 8, 2021) (“Classifications based on
gender identity serve no legitimate relationship to the State of West Virginia’s interest in promoting equal
athletic opportunities for the female sex”).
                                                     3
12853520
     Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 4 of 30 PageID #: 1144




they are, they reflect that boys are generally taller, bigger, faster, and stronger than girls. For

example, the National Federation of State High School Associations’ (“NFHS”) Rules Book,

Track and Field and Cross Country (2020)10 (the rules governing track and field and cross

country in West Virginia11) requires that the boys’ discus, shot, javelin, etc., are larger than the

girls’ discus, shot, javelin, etc.12 Boys’ hurdles are taller and are more widely spaced than the

girls’ hurdles. And boys’ jumps are longer than the girls’.13 Boys have a decathlon (with ten

consecutive events); girls have a heptathlon (with seven events).14 Without belaboring the point,

the list is extensive.

        These natural trends in the physical differences between biological boys and biological

girls have led to concerns about competitive fairness to, and, more importantly, the safety of,

biological girls when playing with and against biological boys. Examples from other states and

levels of sports have been well-documented in the press.

        B.      Procedural history

                On May 26, 2021, B.P.J. sued the State Board, the County Board, and the

WVSSAC, claiming that Defendants violated Title IX of the Educational Amendments of 1972,

20 U.S.C. §§ 1681 et seq. (“Title IX”) (Count I) and 42 U.S.C. § 1983 by violating the Equal

Protection Clause of the Fourteenth Amendment15 (“EPC”) (Count II). B.P.J. seeks a declaratory


10
         There are no 2021 rules for track and field or cross country. See Track and Field & Cross
Country Rules Changes (Feb. 10, 2021), available at https://www.nfhs.org/sports-resource-content/track-
and-field-cross-country-rules-changes/ (“NOTE: Due to the cancellation of spring sports last year because
of the Coronavirus, the 2020 NFHS Track and Field Rules will be used for the 2021 season.”).
11
         W. VA. CODE ST. R. § 127-3-22.1 (“Cross country rules published by the NFHS are the official
rules for all interscholastic competition unless otherwise provided by Commission modification.”);
W. VA. CODE ST. R. § 127-3-29.1 (“Track and Field rules published by the NFHS are the official rules for
all interscholastic competition unless otherwise provided by Commission modification.”).
12
         (See generally Rules Book, Track and Field and Cross Country (2020), available on request.)
13
         (Id.)
14
         (Id.)
15
         U.S. CONST. Am. XIV.
                                                   4
12853520
     Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 5 of 30 PageID #: 1145




judgment declaring that the Act violates Title IX and the EPC, a preliminary injunction and

(eventually) a permanent injunction mandating that Defendants put B.P.J. on the girls’ team(s)

(and to do so without B.P.J. having to post a bond), nominal damages, reasonable attorneys’ fees,

and unspecified relief.16

                                            II. ANALYSIS

                As demonstrated below, B.P.J. is not entitled to the sought-after preliminary

injunction because the County Board has not caused and never will cause any injury that B.P.J.

claims has happened or will happen. In any event, B.P.J. has not met the other requirements for

issuance of a preliminary injunction.

                “A plaintiff seeking a preliminary injunction must establish [1] that [the plaintiff]

is likely to succeed on the merits, [2] that [the plaintiff] is likely to suffer irreparable harm in the

absence of preliminary relief, [3] that the balance of equities tips in [the plaintiff’s] favor, and

[4] that an injunction is in the public interest.”17 A preliminary injunction “is never awarded as

of right . . . .”18 Rather, it “is an extraordinary remedy afforded prior to trial at the discretion of

the district court that grants relief pendente lite of the type available after the trial.”19

                “Federal decisions have uniformly characterized the grant of interim relief as an

extraordinary remedy involving the exercise of a very far-reaching power, which is to be applied

‘only in [the] limited circumstances’ which clearly demand it”20—i.e., “in limited circumstances



16
         (See Compl. at Prayer.)
17
         Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008) (citations omitted); see also Real
Truth About Obama, Inc. v. FEC, 575 F.3d 342 (4th Cir. 2009) (overruling Blackwelder Furniture Co. of
Statesville v. Seilig Mfg. Co., 550 F.2d 189 (4th Cir. 1977)), cert. granted, judgment vacated on other
grounds and remanded, 559 U.S. 1089 (2010), standard reaffirmed in 607 F.3d 355 (4th Cir. 2010).
18
         Munaf v. Geren, 553 U.S. 674, 690 (2008).
19
         575 F.3d at 345–46.
20
         Direx Israel, Ltd. v. Breakthrough Med. Corp., 952 F.2d 802, 811 (4th Cir. 1991) (citation
omitted).
                                                    5
12853520
     Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 6 of 30 PageID #: 1146




and then only sparingly.”21       The Supreme Court has even called preliminary injunctions

“drastic.”22 An appellate court, for example, “should be particularly ‘exacting’ in its use of the

abuse of discretion standard when it reviews an order granting a preliminary injunction.”23

Injunctive relief thus “should not be granted unless the movant, by a clear showing, carries the

burden of persuasion.”24 Thus, B.P.J. “must demonstrate by ‘a clear showing’”25 that her claims

are “likely to succeed on the merits at trial,”26 which this Court has said means that B.P.J. must

show that Counts I and II have “a reasonable probability of success.”27

        A.      B.P.J. is unlikely to succeed on the merits of either claim against the County
                Board because regardless of whether the Act violates Title IX or EPC, the
                County Board has not done and will not do so.

                1.      The County Board has not and will not violate B.P.J.’s Title IX
                        rights.28

                Title IX provides that “[n]o person . . . shall, on the basis of sex, be excluded from

participation in, be denied the benefits of, or be subjected to discrimination under any education

program or activity receiving Federal financial assistance.”29               Nevertheless, applicable

regulations allow a recipient to “operate or sponsor separate [athletic] teams for members of each



21
         In re Microsoft Corp. Antitrust Litig., 333 F.3d 517, 526 (4th Cir. 2003), abrogated on other
grounds by eBay, Inc. v. MercExchange, LLC, 547 U.S. 388 (2006).
22
         Weinberger v. Romero–Barcelo, 456 U.S. 305, 311–12 (1982) (“An injunction is a drastic and
extraordinary remedy, which should not be granted as a matter of course.”); accord Monsanto Co. v.
Geertson Seed Farms, 561 U.S. 139, 165 (2010).
23
         Pashby v. Delia, 709 F.3d 307, 319 (4th Cir. 2013) (citation omitted).
24
         Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (quotations and citation omitted) (emphasis
added in Mazurek); accord Winter, 555 U.S. at 22 (recognizing that a preliminary injunction is “an
extraordinary remedy that may only be awarded upon a clear showing that the plaintiff is entitled to such
relief”) (citing Mazurek).
25
         Real Truth About Obama, 575 F.3d at 345–46.
26
         Id.; accord Winter, 555 U.S. at 22.
27
         Gregor v. W. Va. Secondary Sch. Activities Comm’n, No. 2:20-CV-00654, 2020 WL 6292813, at
*2 (S.D. W. Va. Oct. 27, 2020) (citation omitted).
28
         B.P.J. does not bring Count I against County Superintendent Stutler, so in this section, “the
County Board” does not include County Superintendent Stutler.
29
         20 U.S.C. § 1681(a).
                                                   6
12853520
     Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 7 of 30 PageID #: 1147




sex where selection for such teams is based upon competitive skill or the activity involved is a

contact sport.”30 To succeed on a Title IX claim, a plaintiff must prove “(1) that [the plaintiff]

was excluded from participation in an education program ‘on the basis of sex’; (2) that the

educational institution was receiving federal financial assistance at the time; and (3) that

improper discrimination caused [the plaintiff] harm.”31

                “[A] recipient of federal funds may be liable in damages under Title IX only for

its own misconduct. The recipient itself must ‘exclude persons from participation in, . . . deny

persons the benefits of, or . . . subject persons to discrimination under’ its ‘programs or activities’

in order to be liable under Title IX.”32 The Fourth Circuit has thus echoed that “the implied

damages remedy is available only when ‘the funding recipient engages in intentional conduct

that violates the clear terms of the statute.’”33

                In Grimm, the Court found that the plaintiff had met the three elements of a

Title IX claim where a county school board policy precluded the plaintiff, Grimm, a transgender

male student, from using the boys’ restrooms.34 The Court recognized that a Title IX regulation

(34 C.F.R. § 106.33) permits sex-separated toilet facilities but found that unlawful discrimination

nevertheless existed because the school board itself had relied “on its own discriminatory notions

of what ‘sex’ means.”35

                In the present civil action, in contrast, the County Board is not relying (and will

not rely) on its own notions of what “sex” means. In fact, as explained above, no existing or


30
        34 C.F.R. § 106.41(b).
31
        Grimm v. Gloucester Cty. Sch. Bd., 972 F.3d 586, 616 (4th Cir. 2020), as amended (Aug. 28,
2020) (citation omitted).
32
        Davis Next Friend LaShonda D. v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 640–41 (1999)
(emphasis added) (internal brackets omitted).
33
        Baynard v. Malone, 268 F.3d 228, 237 (4th Cir. 2001) (emphasis added) (quoting Davis).
34
        972 F.3d at 616–17, 619.
35
        Id. at 618 (emphasis added) (citation omitted).
                                                    7
12853520
     Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 8 of 30 PageID #: 1148




future policy, custom, or decision of the County Board is at issue in this civil action. Instead, the

County Board is subject to complying with a mandatory state statute. It is undisputed that the

County Board will have no choice but to apply the Act starting (in this case) on August 2

(assuming it is in full force and effect at that time).

                The Act’s wording is clearly mandatory, not merely optional, voluntary,

authorizing, etc. It requires that teams and sports “shall be expressly designated as one of [three

choices].”36 And in its primary provision, it requires that teams and sports “designated for

females, women, or girls shall not be open to students of the male sex where selection for such

teams is based upon competitive skill or the activity involved is a contact sport.”37 Finally, and

most significantly from the County Board’s perspective, the Act creates a cause of action that

may be brought by “any student aggrieved by a violation of” the Act “against a county board of

education” responsible for the violation.38

                “When the municipality is acting under compulsion of state or federal law, it is

the policy contained in that state or federal law, rather than anything devised or adopted by the

municipality, that is responsible for the injury.”39 If B.P.J. is found to be injured by the Act, that

injury will not, by definition, be caused by the County Board. This case is simply not Grimm,

where a county board was applying a county board policy, and B.P.J. is not likely to succeed on

the merits of Count I against the County Board.




36
        W. VA. CODE § 18-2-25d(c)(1) (eff. July 8, 2021) (emphasis added).
37
        W. VA. CODE § 18-2-25d(c)(2) (eff. July 8, 2021) (emphasis added).
38
        W. VA. CODE § 18-2-25d(d)(1) (eff. July 8, 2021).
39
        Bethesda Lutheran Home & Servs., 154 F.3d at 718.
                                                    8
12853520
     Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 9 of 30 PageID #: 1149




                 2.      The County Board has not and will not deprive B.P.J. of equal
                         protection.40

                 For a reason parallel to the one in § II.A.1, B.P.J. also cannot succeed on her EPC

argument against the County Board: regardless of whether the Act deprives B.P.J. of an equal

protection right, the County Board has not done and will not do so.

                 A local governing body (like a county board of education) can, under limited

circumstances, be liable for violating the United States Constitution; it,

                 therefore, can be sued directly under § 1983 for monetary,
                 declaratory, or injunctive relief where[] . . . the action that is
                 alleged to be unconstitutional implements or executes a policy
                 statement, ordinance, regulation, or decision officially adopted
                 and promulgated by that body’s officers. Moreover, although the
                 touchstone of the § 1983 action against a government body is an
                 allegation that official policy is responsible for a deprivation of
                 rights protected by the Constitution, local governments, like every
                 other § 1983 “person,” by the very terms of the statute, may be
                 sued for constitutional deprivations visited pursuant to
                 governmental “custom” even though such a custom has not
                 received formal approval through the body’s official
                 decisionmaking channels.

Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 690–91 (1978) (emphasis

added) (footnote omitted).

                 This liability has an important and well-circumscribed limit, however:

                         On the other hand, the language of § 1983, read against the
                 background of the same legislative history, compels the conclusion
                 that Congress did not intend [local government units] to be held
                 liable unless action pursuant to official [local government unit]
                 policy of some nature caused a constitutional tort. In particular,
                 we conclude that a [local government unit] cannot be held
                 liable solely because it employs a tortfeasor—or, in other
                 words, a [local government unit] cannot be held liable under
                 § 1983 on a respondeat superior theory.

40
        There will also be a question of standing and mootness against the County Board if the Court
grants B.P.J.’s motion against a culpable defendant (i.e., not the County Board) because the County Board
has no policy of its own that would, the Act notwithstanding, still require it to per se close the girls’ teams
to B.P.J. There will be, therefore, no reason to retain the County Board as a party.
                                                      9
12853520
     Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 10 of 30 PageID #: 1150




436 U.S. at 691 (emphasis added).41 Thus,

                 “[Local government unit] liability under § 1983 attaches where—
                 and only where—a deliberate choice to follow a course of action is
                 made from among various alternatives” by [local government unit]
                 policymakers. . . . Only where [policy, procedure, custom, etc.]
                 reflects a “deliberate” or “conscious” choice by a [local
                 government unit]—a “policy” as defined by our prior cases—can a
                 [local government unit] be liable for such [policy, etc.] under
                 § 1983.

489 U.S. at 389 (second alteration in original) (citation omitted). A county board is thus only

responsible for its own policies, etc., but not for acts that were not the result of a deliberate,

conscious choice to follow a course of action made from among various alternatives. Where a

county has done nothing more than comply with a mandate imposed (by statute, for example) on

the county (by the state, for example), the county has not violated § 1983.42

                 In Bethesda Lutheran Homes & Servs., Inc. v. Leean, 154 F.3d 716 (7th Cir.

1998), for example, the operator of a residential facility for the mentally ill and several current

and future residents thereof sued, inter alia, Jefferson County, Wisconsin, for enforcing certain

state and federal Medicaid regulations and, the plaintiffs claimed, thereby violating § 1983 (by,

inter alia, violating the plaintiffs’ constitutional right to travel). The district court denied the

plaintiffs’ claim “on the ground that . . . a county . . . cannot be held liable under section 1983 for

acts that it did under the command of state or federal law.”43 Judge Posner noted for the court




41
         See also id. 436 U.S. at 691 n.5 (the same rules apply to actions against local government unit
officers, because “official-capacity suits generally represent only another way of pleading an action
against an entity of which an officer is an agent”).
42
         This inquiry is a purely objective one: “[T]he state of mind of local officials who enforce or
comply with state or federal regulations is immaterial to whether the local government is violating the
Constitution if the local officials could not act otherwise without violating state or federal law. The spirit,
the mindset, the joy or grief of local officials has no consequences for the plaintiffs if these officials have
no discretion that they could exercise in the plaintiffs’ favor.” 154 F.3d at 719.
43
         154 F.3d at 718.
                                                      10
12853520
     Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 11 of 30 PageID #: 1151




that insofar as the county was bound to follow the state and federal laws at issue, the district

court’s holding was the correct application of Seventh Circuit law.

                 As that court recognized, “[i]t is difficult to imagine a municipal policy more

innocuous and constitutionally permissible, and whose causal connection to the alleged violation

is more attenuated, than the ‘policy’ of enforcing state law.”44 “If the language and standards

from Monell are not to become a dead letter, such a ‘policy’ simply cannot be sufficient to

ground liability against a municipality.”45 This position “has the virtue of minimizing the

occasions on which federal constitutional law, enforced through section 1983, puts local

government at war with state government.”46



44
         Surplus Store & Exch., Inc. v. City of Delphi, 928 F.2d 788, 791–92 (7th Cir. 1991).
45
         Id. (citation omitted).
46
         Bethesda Lutheran Home & Servs., 154 F.3d at 718; see also Vives v. City of New York, 524 F.3d
346, 356 (2d Cir. 2008) (“We have held today that a municipality cannot be held liable simply for
choosing to enforce the entire Penal Law.”) (footnote omitted); Dakota Rural Action v. Noem, No.
19-cv-5026, 2019 WL 4546908, at *5 (D.S.D. Sept. 18, 2019) (“Applying this standard [Monell, et al.] in
this case, Plaintiffs have failed to allege that Pennington County sheriff officials have made any choices at
all regarding enforcement of the challenged laws that could cause a violation of Plaintiffs’ First
Amendment rights. Plaintiffs’ allegations show only that a policy choice was made by State officials.”);
Elabanjo v. Bellevance, No. 1:11-CV-349, 2012 WL 4327090, at *5 (M.D.N.C. Sept. 18, 2012) (“The
enforcement of a state statute by a municipality does not qualify as a municipal policy or custom
sufficient to support § 1983 liability.”), report and recommendation adopted, No. 1:11-CV-349, 2012 WL
5864004 (M.D.N.C. Nov. 19, 2012); cf. Echnols v. Parker, 909 F.2d 795, 801 (5th Cir. 1990) (“[W]hen a
state statute directs the actions of an official, as here, the officer, be he state or local, is acting as a state
official.”); Doby v. DeCrescenzo, 171 F.3d 858, 868 (3d Cir. 1999) (accepting that when a county is
merely enforcing state law, without adopting any particular policy of its own, it cannot be held liable
under the Monell line of cases”).
         In cases where the court found local government liability, it has generally been because the local
government unit’s conduct was not mandated, but merely allowed (or unrelated) to state or federal law.
See Cooper v. Dillon, 403 F.3d 1208, 1221–22 (11th Cir. 2005) (police officer’s enforcement of state
criminal law with no allegation that state law also made it mandatory for him to have done so); Garner v.
Memphis Police Dept., 8 F.3d 358, 364 (6th Cir. 1993) (finding local government unit subject to § 1983
but only because although state statute ostensibly authorized police officer to use what could be excessive
force, it had not prevented city from enacting more restrictive and thereby constitutional use-of-force
policy); Evers v. Custer Cty., 745 F.2d 1196, 1201 (9th Cir. 1984); Humphries v. Los Angeles Cty., No.
SACV03697JVSMANX, 2012 WL 13014632, at *3 (C.D. Cal. Oct. 17, 2012) (“A municipality cannot be
held liable under Monell merely for enforcing a state law. But where the municipality makes a deliberate
choice from among various alternatives to adopt a particular policy, the municipality can be held liable.”).
Although Evers is occasionally cited as a “but see” for the majority position, where the local government
                                                       11
12853520
  Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 12 of 30 PageID #: 1152




                In 1993, the Fourth Circuit looked to the mandatory-voluntary distinction. In

Bockes v. Fields, 999 F.2d 788 (4th Cir. 1993), Grayson County, Virginia, shared in the

implementation of the Commonwealth of Virginia’s social services programs. The county had

discharged an employee of the Grayson County Board of Social Services in compliance with

mandatory Commonwealth board employment rules, “which the local boards must follow.”47

Reversing the district court’s refusal to dismiss the County Board, the Fourth Circuit said, “Such

bounded, state-conferred discretion is not the ‘policymaking authority’ for which a county may

be held responsible under § 1983.”48

                A month ago, in Bruce & Tanya & Assocs., Inc. v. Bd. of Supervisors of Fairfax

Cty., Va., No. 19-1151, 2021 WL 1854750 (4th Cir. May 10, 2021) (unpublished), the Fourth

Circuit addressed a case arising from regulation of outdoor advertising in Virginia. The relevant

state statute (Sections 1224 and 1225) did not, however, mandate that local governments enforce

it.49 Nevertheless, “Virginia’s Commissioner of Highways signed a cooperative agreement with

the Fairfax County Board of Supervisors authorizing the latter to enforce Section 1224.”50

Subsequently, the County began aggressively enforcing the Commonwealth’s sign statute against

the plaintiff (“BTA”), and BTA sued, inter alia, the County. The County argued that it was not

liable under § 1983 because it was just enforcing a state law.

                Noting that “[t]he majority of our sister circuits to consider the question have

suggested that a local government can be subjected to Monell liability if it makes an independent




unit is doing nothing but following state-mandated law, district courts applying Evers have not hesitated
to dismiss § 1983 claims against them. See, e.g., Humphries, 2012 WL 13014632, at *3.
47
         999 F.2d at 791.
48
         Id.
49
         2021 WL 1854750, at *9.
50
         2021 WL 1854750, at *2.
                                                   12
12853520
     Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 13 of 30 PageID #: 1153




choice to enforce or follow parameters set by state law, rather than being obliged to do so,”51 the

Court continued following Bockes (and Vives, et al.).52 The Court found that the County could be

liable for enforcing Section 1224 “because it consciously chose to enforce that particular state

statute” but that it could not be liable for harms caused by a section of the statute it did not adopt

as its own policy.53 The Court explained, “[a]lthough the County can be liable for enforcing a

state regulation it has voluntarily adopted as its own, it cannot be held liable for state statutes it

has not consciously adopted into its own policy.”54

                As with Count I, B.P.J. has no likelihood of success on the merits with Count II

because it is beyond debate the County Board has no choice but to comply with the Act. The Act

creates a cause of action against county boards of education for “[a]ny student aggrieved by a

violation of” the Act for injunctive relief, actual damages, attorney’s fees, and court costs, and

thus the County Board is required to enforce it.55

         B.     B.P.J. is unlikely to succeed on the merits of either claim because, applying
                the correct standard, the Act does not violate Title IX or the EPC.

                As demonstrated above, the County Board is not the entity that might ever cause

any purported violation of Title IX or the EPC, an independently adequate reason to deny

B.P.J.’s motion. The County Board had no part in developing, shaping, or passing the Act, and it

has no policy or custom that would per se prevent B.P.J. from joining girls’ teams based on

transgender status. The County Board has no policy or custom directing or providing that

transgender girls should be excluded from school athletics. If the Court enters the preliminary

injunction requested against any of the defendants and thus keeps the Act from becoming


51
         Id., at *8 (footnote and citations omitted).
52
         2021 WL 1854750, at *8.
53
         2021 WL 1854750, at *9-10.
54
         2021 WL 1854750, at *10.
55
         W. VA. CODE § 18-2-25d(d)(1) (eff. July 8, 2021).
                                                   13
12853520
     Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 14 of 30 PageID #: 1154




effective, the County Board will not enforce the Act. However, the County Board has been sued

for damages, fees, and costs over the Act, and it thus finds itself in the position of defending the

Act. To that extent, the Board observes in the following sections that a legal foundation clearly

exists for finding that the Act is lawful under Title IX and that the Act does not violate the EPC.

                 1.       Title IX permits sex-separated sports to promote sex equality.

                 Regulations under Title IX permit a recipient to “operate or sponsor separate

[athletic] teams for members of each sex where selection for such teams is based upon

competitive skill or the activity involved is a contact sport.”56 The regulations also require

recipients to “provide equal athletic opportunity for members of both sexes,” including by

considering whether the “levels of competition effectively accommodate the interests and

abilities of members of both sexes.”57 Courts have recognized that provisions such as those

contained in the Title IX regulations are important to promote sex equality.58

                 Importantly, the analysis in Grimm is not applicable or dispositive here because

the Grimm Court did not address athletics. Whereas transgender students may use restrooms

corresponding with their gender identity without imposing the dangers of decreased


56
         34 C.F.R. § 106.41(b).
57
         34 C.F.R. § 106.41(c).
58
         See, e.g., Cohen v. Brown Univ., 991 F.2d 888, 897 (1st Cir. 1993) (“Equal opportunity to
participate lies at the core of Title IX’s purpose.”); Clark, By and Through Clark v. Arizona
Interscholastic Ass’n, 695 F.2d 1126, 1130 (9th Cir. 1982) (noting that cases have upheld boys’ exclusion
from girls’ teams as “a legitimate means of providing athletic opportunities for girls” due to innate
physical differences between the sexes); O’Connor v. Bd. of Ed. of Sch. Dist. No. 23, 645 F.2d 578, 582
(7th Cir. 1981) (“Title IX aims to provide equal opportunity in educational programs” and permits
“separate-sex teams and . . . exclusion of girls from” certain boys’ teams); Lafler v. Athletic Bd. of
Control, 536 F. Supp. 104, 106 (W.D. Mich. 1982) (“Although many courts have recognized a woman’s
right to an equal opportunity to participate in sports, . . . courts have also recognized that such equal
opportunity may be provided through separate teams or competitions for men and women. . . . The
regulations promulgated under Title IX . . . specifically permit the establishment of separate male and
female teams in contact sports. The United States Congress, in calling for the provision of ‘equal
opportunity to amateur athletes ... to participate ... without discrimination on the basis of ... sex ...’ in the
Amateur Sports Act, 36 U.S.C. s 391(b)(6), anticipated that such equal opportunity would sometimes be
provided through the use of separate programs for men and women. . . .”) (citations omitted).
                                                       14
12853520
     Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 15 of 30 PageID #: 1155




opportunities for, and compromised safety of, cisgender females, these concerns are present

regarding athletic participation, as discussed in more detail in the sections that follow.

                It is these concerns that make the Act lawful under Title IX, which permits sex-

separated teams and promotes sex equality, because sex-related physical differences make a

difference in contact sports and on teams involving competitive skill. That is, competing with

boys may cause girls to lose out on opportunities, for example, opportunities to start on or even

play for a team and opportunities for scholarships. And competing against boys in contact sports

may cause girls to suffer more physical injuries.

                In sum, sex-separated sports are lawful, and the Act defines “male” and “female”

in a way intended to promote the goal of sex equality in athletics, in compliance with Title IX.

                2.       The EPC requires only that the Act be substantially related to an
                         important government purpose.

                “The Equal Protection Clause of the Fourteenth Amendment provides that ‘[n]o

State shall . . . deny to any person within its jurisdiction the equal protection of the laws. It is

‘essentially a direction that all persons similarly situated should be treated alike.’”59 Courts

must, however, also recognize “the practical necessity that most legislation classifies for one

purpose or another, with resulting disadvantage to various groups or persons.”60 The threshold

question in a court’s analysis of an EPC claim, therefore, must be whether the plaintiff has

adduced evidence that the challenged government action fails to treat alike all persons similarly

situated. If it does not, then the EPC claim fails under any scrutiny.



59
         Grimm, 972 F.3d at 606 (quoting City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439
(1985)). It is unclear whether B.P.J. makes a facial or as-applied challenge to the Act. Because B.P.J.
attacks the very structure of the Act categorically, the County Board infers that the attack is a facial one.
Cf. United States v. Salerno, 481 U.S. 739, 745 (1987) (“A facial challenge to a legislative Act is, of
course, the most difficult challenge to mount successfully, since the challenger must establish that no set
of circumstances exists under which the Act would be valid.”).
60
         Romer v. Evans, 517 U.S. 620, 631 (1996).
                                                     15
12853520
     Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 16 of 30 PageID #: 1156




                If it does, then the government must show: (1) the government’s action has a

purpose, and (2) that action (i.e., the chosen means to the chosen end) is sufficiently tailored to

the purpose. Based on the type of classification at issue, the test is refined to qualify “how

important” the government’s purpose must be, and “how closely related” the challenged means

must be to accomplishing that purpose.61

                EPC challenges based on sex, as here, are subject to intermediate scrutiny.62

Under intermediate scrutiny, “how important” is only “important,” and “how closely related” is

only “substantially related.”63       “[L]egislatures are presumed to have acted within their

constitutional power despite the fact that, in practice, their laws result in some inequality.”64

                3.      The Act works no unequal treatment of students who are materially
                        similarly situated.

                A plaintiff must first show “governmental treatment dissimilar to that received by

others similarly situated.”65 It is thus critical to first ascertain how the person who alleges to

have been treated differently is “situated” relative to the classification at hand in order to

determine whether that person is “similarly situated” to others being classified. For the purposes

of the EPC, “similarly situated” means “persons who are in all relevant respects alike.”66 Here,


61
         Cf. United States v. Virginia, 518 U.S. 515, 533 (1996).
62
         See H.B. Rowe Co. v. Tippett, 615 F.3d 233, 242 (4th Cir. 2010); see also Billups v. City of
Charleston, S.C., 961 F.3d 673, 680 (4th Cir. 2020) (describing intermediate scrutiny as “more lenient”
than strict scrutiny); Hamilton’s Bogarts, Inc. v. Michigan, 501 F.3d 644, 653 (6th Cir. 2007) (saying that
“the lesser standard of intermediate scrutiny . . . would not be a difficult one to meet”).
63
         Virginia, 518 U.S. at 524. Justice Ginsburg’s use of the term “exceedingly persuasive
justification,” id., did not change the jurisprudence in this area; she merely used a different term for the
same concept. See, e.g., Cohen v. Brown Univ., 101 F.3d 155, 183–84 (1st Cir. 1996) (“Under
intermediate scrutiny, the burden of demonstrating an exceedingly persuasive justification for a
government-imposed, gender-conscious classification is met by showing that the classification serves
important governmental objectives, and that the means employed are substantially related to the
achievement of those objectives.”).
64
         Nordlinger v. Hahn, 505 U.S. 1, 10 (1992) (quotations omitted) (quoting McGowan v. Maryland,
366 U.S. 420, 425–26 (1961)).
65
         Republican Party of N.C. v. Martin, 980 F.2d 943, 953 (4th Cir. 1992).
66
         505 U.S. at 10 (emphasis added); accord Veney v. Wyche, 293 F.3d 726, 730 (4th Cir. 2002).
                                                    16
12853520
     Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 17 of 30 PageID #: 1157




the “relevant respects” are the students’ physical attributes related to whether having them

compete with or against a class of other students might result in competitive unfairness to either

class or might result in either class being injured.

                B.P.J.’s motion is entirely predicated on a faulty formulation of whether students

are similarly situated relevant to the Act’s ends and means. For example, B.P.J. argues that the

Act treats only transgender girls differently, alleging “that H.B. 3293 was specifically designed

to exclude girls who are transgender—and only girls who are transgender—from participating

on girls’ sports teams.”67 B.P.J. also asserts that “H.B. 3293 . . . discriminates against girls as

compared to boys.”68 But, in fact, only and all biological boys are prevented from doing anything

under the Act (regardless of their gender identity).

                B.P.J. asserts that “[t]he legislative findings in H.B. 3293 assert that excluding

girls who are transgender from girls’ sports teams is not discriminatory because ‘biological

males and biological females are not in fact similarly situated’ for purposes of sex-separated

athletic teams.”69 But, B.P.J.’s argument goes, this finding is irrelevant because “B.P.J. is not a

cisgender boy.”70 This is a non sequitur, though; the Act closes biological girls’ teams to all

biological boys, regardless of their gender identity, because it is not gender identity that causes

the problems that the Act sets out to prevent. Instead, biological sex is the trait far more

substantially related to the Act’s goals.

                The Act expressly and unambiguously excludes all biological boys from girls’

teams, regardless of their gender identity—i.e., both biological boys who identify as girls and

biological boys who identify as boys. The material “situation” of such students is that by virtue


67
         (Pl.’s Mem. at 18 (emphasis added).)
68
         (Id. at 19 (footnote omitted).)
69
         (Id. at 15.)
70
         (Id.)
                                                  17
12853520
     Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 18 of 30 PageID #: 1158




of being biological boys—not by virtue of their gender identity—allowing them to play on girls’

teams with biological girls will be physically unfair and dangerous to biological girls.

                4.      Student safety and fair competition are important governmental
                        interests.

                The Act’s goals are to prevent the physical differences between biological boys,

regardless of their gender identity, and biological girls from causing a competitive disadvantage

to or—worse—injury to biological girls who may otherwise compete with or against biological

boys, regardless of their gender identity. B.P.J. does not challenge the importance of those goals.

                It is critical to bear in mind that the Act need not have unachievable perfect goals

(as is never the scrutiny) or even achievable “compelling” interests (as is the case with strict

scrutiny). It need only have “important” goals.71 Applying the correct scrutiny, it is clear that

safety and fairness to girls are important governmental purposes.72

                5.      Closing girls’ sports teams to biological boys is substantially related to
                        accomplishing safety and fairness to biological girls.

                        a)      Biological sex is substantially related to the Act’s goals because
                                biological boys are, on average, bigger, stronger, and faster
                                than biological girls.

                As detailed above,73 regardless of their gender identity, biological boys are, on

average, bigger, stronger, and faster than biological girls.74 This inexorably leads to the fact that


71
         See also Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (courts must not “not assume
unconstitutional legislative intent even when statutes produce harmful results”).
72
         See, e.g., Virginia, 518 U.S. at 533 (“The heightened review standard our precedent establishes
does not make sex a proscribed classification. Supposed ‘inherent differences’ are no longer accepted as
a ground for race or national origin classifications. Physical differences between men and women,
however, are enduring: ‘[T]he two sexes are not fungible; a community made up exclusively of one [sex]
is different from a community composed of both.’”) (citations omitted); id. at 540 (noting that it was
“uncontested that women’s admission [to a then all-male military college] would require
accommodations, primarily in arranging housing assignments and physical training programs for female
cadets”).
73
         (See § I.A.)
74
         See, e.g., Clark, By & Through Clark v. Ariz. Interscholastic Ass’n, 695 F.2d 1126, 1129–31 (9th
Cir. 1982) (“The record makes clear that due to average physiological differences, males would displace
                                                   18
12853520
  Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 19 of 30 PageID #: 1159




biological girls who play against and with biological boys, regardless of their gender identity,

will more likely face unfairness and danger than if they played only against and with other

biological girls in contact sports and sports involving competitive skill.

                It is undoubtedly true that not every biological boy is larger, stronger, and faster

than every biological girl. Thus, it would not be true to say that the presence of any given

biological boy on a team with any given biological girl will necessarily and certainly result in an

unfair physical competitive disadvantage or heightened risk of physical injury to the biological

girl.   But that fact does not matter here.               Under intermediate scrutiny, the challenged

classification need not be unrealistically perfectly related to the government’s goals, or even an

achievably “narrowly tailored” means (as is the case with classifications subject to strict

scrutiny). Instead, the Act only need to be “substantially” related to its goals.

                Applying this correct scrutiny, courts routinely accept that a classification that

relies on some degree of generality can still be “substantially” related to its end.75 Thus,



females to a substantial extent if they were allowed to compete for positions on the volleyball team.
Thus, athletic opportunities for women would be diminished. As discussed above, there is no question
that the Supreme Court allows for these average real differences between the sexes to be recognized or
that they allow gender to be used as a proxy in this sense if it is an accurate proxy.”) (catalogue of cases
omitted); O’Conner v. Board of Education, 645 F.2d 578 (7th Cir.) (discussing other cases excluding
based on a student’s sex and saying that “the exclusion was a legitimate means of providing athletic
opportunities for girls,” noting “that the classification of teams based on sex was based on the innate
physical differences between the sexes, [rather than on] generalizations that are archaic [or attitudes of]
romantic paternalism,” acknowledging “that the sexual classification could be avoided by classifying
directly on the basis of physical differences such as height or weight, but concluded that such
classifications would be too difficult to devise, primarily because of strength differentials between the
sexes,” noting that “[h]andicapping competitions . . . would be difficult and contrary to the interest of
achieving the best competition possible,” noting that “multi-tiered teams . . . were [would be] too
expensive to impose on the schools,” and concluding “that sex was the only feasible classification to
promote the legitimate and substantial state interest of providing for interscholastic athletic opportunities
for girls”) (scattered alterations in original) (quotations, citations, and parallel citations omitted), cert.
denied, 454 U.S. 1084 (1981).
75
         A blanket rule limiting selective service registration to men, for example, thus satisfied
intermediate scrutiny even “assuming that a small number of women could be drafted for noncombat
roles” because “Congress simply did not consider it worth the added burdens of including women in draft
and registration plans.” Rostker v. Goldberg, 453 U.S. 57, 81 (1981). And a social security rule
                                                     19
12853520
  Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 20 of 30 PageID #: 1160




classification based on average differences can easily withstand intermediate scrutiny.76 As a

result, it is of inadequate constitutional significance that any one particular student—including

B.P.J.77—might not have yet gone through puberty and thus not yet gained all or even any of the

differences in physical characteristics that medical intervention either can or cannot equalize. A

perfect, or even best possible, fit between a government’s chosen means (i.e., the classification)

and its important goals is not what intermediate scrutiny demands.                Intermediate scrutiny

tolerates such imperfections in classifications.

                        b)      B.P.J.’s assertion that blood testosterone level is a way to sort
                                student athletes into who should be on the girls’ teams and who
                                should be on the boys’ teams changes nothing.

                The foundation of B.P.J.’s argument against the Act is that participation on girls’

sports teams should be determined not based on biological sex at birth but on circulating

testosterone levels. B.P.J. provides voluminous opinions from her proffered expert asserting that

lowering testosterone will level the playing field between biological boys and biological girls.

Thus, the argument goes, drawing the line based on circulating testosterone levels is the only

acceptable way to achieve the safety of and fairness to both biological girls and transgender girls.

                First, the possibility that testosterone levels are a way to accomplish the Act’s

goals does not, under intermediate scrutiny, necessarily mean that testosterone levels are the only

constitutionally permissible way to do so: “The existence of [] alternatives shows only that the


advantageous to women satisfied such scrutiny because “women on the average received lower
retirement benefits than men.” Califano v. Webster, 430 U.S. 313, 318 n.5 (1977).
76
        See, e.g., Clark, 695 F.2d at 1127 (“According to the stipulated facts there seems to be no
question, then, that boys will on average be potentially better volleyball players than girls.”) (emphasis
added); id. at 1131 (“The record makes clear that due to average physiological differences, males would
displace females to a substantial extent if they were allowed to compete for positions on the volleyball
team. Thus, athletic opportunities for women would be diminished. As discussed above, there is no
question that the Supreme Court allows for these average real differences between the sexes to be
recognized or that they allow gender to be used as a proxy in this sense if it is an accurate proxy.”)
(emphasis added).
77
        (See Pl.’s Mem. at 20.)
                                                   20
12853520
     Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 21 of 30 PageID #: 1161




exclusion of boys is not necessary to achieve the desired goal. It does not mean that the required

substantial relationship does not exist.”78 That is:

                the alternative chosen may not maximize equality, and may
                represent trade-offs between equality and practicality. But since
                absolute necessity is not the standard, and absolute equality of
                opportunity in every sport is not the mandate, even the existence of
                wiser alternatives than the one chosen does not serve to invalidate
                the policy here since it is substantially related to the goal. That is
                all the standard demands. While equality in specific sports is a
                worthwhile ideal, it should not be purchased at the expense of
                ultimate equality of opportunity to participate in sports. As
                common sense would advise against this, neither does the
                Constitution demand it.

695 F.2d at 1131–32 (citation omitted).

                Second, awarding relief—even preliminary relief—on an issue as difficult and

consequential at this phase of a civil action where the defendants have not had any meaningful

opportunity to research important and complex issues would be premature.79 Cases rarely come

along as important as this one. The issues will be enormously complex. They will undoubtedly

spawn far-reaching sociopolitical debate and require extensive scientific study. The results in


78
         Clark, 695 F.2d at 1131.
79
         Even discounting the other civil actions they have brought, it is clear from, if nothing else, the
sheer volume of B.P.J.’s assertions in this regard that B.P.J.’s counsel has had an enormous head start.
On the other hand, because of the cramped timing of B.P.J.’s motion, the County Board is forced to rely
on anecdotal evidence. And one would have to work hard to avoid even the press reports that the science
on the relationship between testosterone levels and the promotion of fairness and safety is debated. See,
e.g., Dan Avery, Trans women retain athletic edge after a year of hormone therapy, study finds, NBC
News (Jan. 5, 2021), available at https://www.nbcnews.com/feature/nbc-out/trans-women-retain-athletic-
edge-after-year-hormone-therapy-study-n1252764; Timothy A. Robert, et al., Effect of gender affirming
hormones on athletic performance in transwomen and transmen: implications for sporting organisations
and legislators, BRIT. J. OF SPORTS MED. (vol. 55, issue 11), abstract available at
https://bjsm.bmj.com/content/55/11/577.full; Trans Athletes Are Posting Victories and Shaking Up
Sports, WIRED (Oct. 29, 2019), available at https://www.wired.com/story/the-glorious-victories-of-
trans-athletes-are-shaking-up-sports/; Anita Y. Milanovich, Opinion, Transgender athletes deserve
compassion, but not the right to transform women’s sports, USA Today (Sep. 27, 2019), available at
https://www.usatoday.com/story/opinion/voices/2019/09/27/transgender-athletes-supreme-court-sex-
equality-column/2421776001/; Ross Tucker, Ph.D., On Transgender athletes and performance
advantage (with linked sources), available at https://sportsscientists.com/2019/03/on-transgender-
athletes-and-performance-advantages/. The County Board reserves argument on these issues if it
becomes necessary to later address them.
                                                    21
12853520
     Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 22 of 30 PageID #: 1162




this case, one of the watershed cases on the issue, will affect (even if not in a legally mandatory

way) what governments in other states—unrepresented here—are allowed to do and what

liability they will be exposed to.           Granting relief, even preliminary relief, under these

circumstances would be inappropriate.80

         C.     B.P.J. is unlikely to suffer irreparable harm in the absence of preliminary
                relief.

                B.P.J. is unlikely to suffer irreparable harm in the absence of preliminary relief

against the County Board. First, even if, as B.P.J. suggests, irreparable harm must be presumed

where the defendant violates the plaintiff’s constitutional rights,81 as shown supra, the County

Board has not violated B.P.J.’s constitutional rights, because the County Board has done nothing

that (not-yet-effective but soon fully enforceable) state law will not compel it to do under threat

of punishment, including another lawsuit. Thus, no presumption attaches.82

                Second, Ross does not bear the weight that B.P.J. needs the Court to place on it.

In Ross, the Fourth Circuit said that “the denial of a constitutional right, if denial is established,

constitutes irreparable harm for purposes of equitable jurisdiction.”83 But this is not an iron-clad

statement. More recently, the Fourth Circuit held that an injunction was not appropriate where,

absent an injunction, a for-profit methadone clinic would be forced to move its location due to an


80
        See, e.g., Applied Partners, Inc. v. Liquasol, LLC, No. 2:18-CV-00048, 2018 WL 606097, at *1
(S.D. W. Va. Jan. 29, 2018) (“[G]ranting a preliminary injunction requires that a district court, acting on
an incomplete record, order a party to act, or refrain from acting, in a certain way. The danger of a
mistake in this setting is substantial.”) (quotations and citation omitted); cf. Wetzel v. Edwards, 635 F.2d
283, 286–87 (4th Cir. 1980) (“Furthermore, a preliminary injunction may not be availed of to secure a
piecemeal trial. . . . Generally, the proper administration of justice necessitates that the appellate court
have the case completely before it in rendering a decision thereon.”).
81
        See Ross v. Meese, 818 F.2d 1132 (4th Cir. 1987).
82
        See, e.g., Aslanturk v. Hott, 459 F. Supp. 3d 681, 700 (E.D. Va. 2020) (“While the Fourth Circuit
has indicated that ‘the denial of a constitutional right’ in its own right ‘constitutes irreparable harm for
purposes of equitable jurisdiction,’ . . ., there must be some constitutional right that has been violated for
such a finding.”), reconsideration denied, No. 1:20-CV-00433, 2020 WL 5745799 (E.D. Va. June 30,
2020) (citation omitted).
83
        818 F.2d at 1135.
                                                     22
12853520
     Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 23 of 30 PageID #: 1163




ordinance, although a jury had already found in the clinic’s favor on its substantive due process

claim.84 The Court rejected the clinic’s Ross argument:

               Third, relying on [Ross], the Clinic contends that a constitutional
               violation per se constitutes irreparable harm. This contention
               wrenches the Ross holding from its context. The plaintiff in Ross
               alleged violations of her First, Fourth, and Sixth Amendment rights
               arising out of a series of unlawful searches, and sought to compel
               the government to destroy the information that it had acquired and
               to enjoin the offending law enforcement agents from disseminating
               the information. The harm at issue here—damage to a business’s
               property interests—is qualitatively different, most clearly because
               assessing money damages in Ross would have been, at the very
               least, significantly more challenging than in this case.

355 F. App’x at 777 (citation omitted).

               Similarly, the harm alleged here—a student’s potential inability to, for a limited

time, join a particular sex-separated school sports team—is likewise qualitatively different from

that alleged in Ross, as shown by a Title IX case decided that the Court recently decided.

Gregor, supra, involved a female student who wanted to participate on the boys’, instead of the

girls’, soccer team at her high school.85 The Court noted that the plaintiff would be able to

participate in at most two games if an injunction were granted, and also noted that the plaintiff

had no other option “for playing soccer because she had missed any opportunity to try out for the

girls’ team or a private club team.”86

               The Court found that the plaintiff would not be irreparably harmed if she was not

permitted to play on the boys’ team:

               Courts are divided over whether not being able to participate in
               athletics constitutes irreparable harm. But most courts seem to
               lean toward the harm being irreparable only when the person
               cannot participate in the sport at all. Reed v. Nebraska School

84
        A Helping Hand, LLC v. Baltimore Cty., MD, 355 F. App’x 773, 775 (4th Cir. 2009)
(unpublished).
85
        2020 WL 6292813, at *1.
86
        Id., at *4.
                                               23
12853520
     Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 24 of 30 PageID #: 1164




                Activities Assoc., 341 F. Supp. 258 (D. Neb. 1972) (finding
                irreparable harm when a girl would not be able to play golf at all if
                not permitted to play on the boys’ golf team); D.M. by Bao Xing v.
                Minnesota State High School League, 917 F.3d 994, 1003 (8th Cir.
                2019) (finding irreparable harm when boys would have no school
                dance team to compete on if not permitted to join the girls’ dance
                team). Other courts have found that students are not
                irreparably harmed even when the student is barred from
                competition for an entire season.

2020 WL 6292813, at *4 (emphasis added). The United States District Court for the Eastern

District of Pennsylvania likewise stated that “[t]his Court, as well as all other federal courts, have

previously and consistently held that ineligibility for participation in interscholastic athletic

competitions alone does not constitute irreparable harm.”87

                Here, B.P.J. faces no irreparable harm.           In the absence of the sought-after

preliminary injunction, B.P.J. will: (1) be able to fully participate in summer conditioning, where

participants will not be treated differently based on sex, and then (2) be able to try out for either

the girls’ or the boys’ cross-country and track teams. B.P.J. thus has no irreparable harm because

Defendants will not be preventing B.P.J. from participating in cross country or track based on

transgender status. B.P.J. thus has not shown (and cannot show) irreparable harm from denial of

the sought-after preliminary injunction.

         D.     The balance of equities and the public interest favor denying the sought-after
                preliminary injunction.

                Here, “because the government’s interest is the public interest,” harm to the State

should the sought-after preliminary injunction issue is, by definition, also necessarily against the




87
         Dziewa v. Penn. Interscholastic Athletic Ass’n, Inc., No. 08-CV-5792, 2009 WL 113419, at *7
(E.D. Pa. Jan. 16, 2009); see also Revesz ex rel. Revesz v. Penn. Interscholastic Athletic Ass’n, Inc., 798
A.2d 830, 837 (Pa. Commw. Ct. 2002) (finding that “the loss of an opportunity to play interscholastic
athletics for one year does not constitute irreparable harm”).
                                                    24
12853520
     Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 25 of 30 PageID #: 1165




public interest.88 And in cases involving the public interest, courts should be reluctant to issue

preliminary injunctive relief, because there is nothing to repair the County Board’s injuries.89

                B.P.J. claims that not playing with biological girls will cause emotional pain,

sadness, anger, distress, etc.,90 and that playing with biological girls will yield “the opportunity

to play sports and the associated experiences of competition, friendship, and responsibility.”91

                But this case is about more than B.P.J. It is about the fairness to and safety of any

number of biological girls who, absent the Act, may have to compete against and engage in

athletic competition (including contact sports) with and against biological boys. Biological girls

may face emotional injury, physical injury, and competitive disadvantage from such a situation.

Accordingly, the County Board also faces harm if a preliminary injunction is issued, as it may

face suits from biological girls asserting such claims – and/or suits brought by cisgender boys

who prefer to play on a girls’ team like transgender girls would be able to.92

                Given the significance of the issues in this case, it would be difficult to overstate

its importance beyond the parties. Every other school in West Virginia has been forced to be an

unrepresented party to the case. And every other school in the Nation may be affected, even if

indirectly, by the result reached here, even the result of the decision to issue a preliminary




88
         Pursuing Am.’s Greatness v. Fed. Election Comm’n, 831 F.3d 500, 511 (D.C. Cir. 2016).
89
         See, e.g., Yakus v. United States, 321 U.S. 414, 440–41 (1944) (“Even in suits in which only
private interests are involved the award is a matter of sound judicial discretion, in the exercise of which
the court balances the conveniences of the parties and possible injuries to them according as they may be
affected by the granting or withholding of the injunction. . . . But where an injunction is asked which will
adversely affect a public interest for whose impairment, even temporarily, an injunction bond cannot
compensate, the court may in the public interest withhold relief until a final determination of the rights of
the parties, though the postponement may be burdensome to the plaintiff.”).
90
         (See, e.g., Pl.’s Mem. at 2 and 26.)
91
         (See, e.g., id. at 26.)
92
         The County Board has jus tertii standing to assert in this litigation such claims on behalf of non-
party students as factors in the preliminary injunction analysis. See, e.g., Kanawha Cty. Pub. Libr. Bd. v.
Bd. of Educ. of Cty. of Kanawha, 231 W. Va. 386, 396–97, 745 S.E.2d 424, 434–35 (2013).
                                                     25
12853520
  Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 26 of 30 PageID #: 1166




injunction (because as litigators appreciate, holdings in the “likelihood of success on the merits”

are frequently cited in other cases in analyzing the merits of the ultimate, permanent outcome).

               Finally, B.P.J. argues that:

               it is always in the public interest to “uphold[] constitutional
               rights.” And “[t]he public interest is certainly served by promoting
               compliance with Title IX.” “Enforcing [B.P.J.’s] right to be free
               from discrimination on the basis of sex in an educational institution
               is plainly in the public interest.”

(Pl.’s Mem. at 26 (citations omitted) (alterations in original).)

               That argument is entirely circular. It is akin to saying “the public interest favors

the plaintiff if the plaintiff happens in the end to have been right, because the public interest

always favors the party whose side the law turns out to have been on.” Accepting this argument

would render the equity balancing and public interest factors a complete nullity. It requires

assuming up front something that has not been decided yet: i.e., who will win. On the other side

of the same coin, the public interest also supports not making an initial demand on a public

school system that is not required by the law, so if the County Board ultimately wins, then the

public interest will have supported denying the preliminary injunction. Without knowing who is

going to prevail, the importance of enforcing an underlying legal right if the plaintiff is deprived

of it is exactly as important as not enforcing an alleged underlying legal right if the plaintiff is

not deprived of any actual right.      The fact that the public interest always favors whoever

eventually wins is simply incapable of having any bearing on the propriety of granting

preliminary relief, when the eventual winner is unknown.

               At any rate, as shown above, B.P.J. is not likely to succeed on the merits against

the County Board because it is not responsible for the Act. Thus, regardless of the Act’s

lawfulness, the County Board did not and will not harm B.P.J. At most, it will enforce the Act as

State law, if it goes into effect. If the Act does not go into effect, the County Board will permit

                                                  26
12853520
  Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 27 of 30 PageID #: 1167




B.P.J. to try out for girls’ sports teams because it has no policy that prohibits B.P.J. from doing

so based upon transgender status. Therefore, no public interest weighs in favor of enjoining the

County Board, which will simply enforce whatever law is in effect.

                                      III. CONCLUSION

               B.P.J. has not shown any likelihood of success on the merits on either Count I or

Count II because the County Board has caused neither the EPC nor the Title IX injuries that

B.P.J. alleges will purportedly happen on or after August 2, 2021. And, although the County

Board did not pass the Act and has no policy or custom of its own excluding transgender girls

from girls’ sports teams, nevertheless, sound legal arguments support the lawfulness and

constitutionality of the Act.

               The County Board is keenly aware of the context of this civil action, the attention

that it will undoubtedly draw, and its importance to the parties, to every other school in West

Virginia, and to student athletes, their parents, and schools across the Nation.               But

newsworthiness is no substitute for the value of deliberation and merit. As demonstrated, B.P.J.

has not satisfied the requirements to have the Court issue a preliminary injunction.

               Accordingly, the Harrison County Board of Education and Harrison County

Superintendent Dora Stutler in her official capacity respectfully request the Court to DENY

B.P.J.’s motion for preliminary injunction as against them.

               Respectfully submitted this 23rd day of June, 2021,

                                                 /s/ Susan L. Deniker
                                                 Susan L. Deniker       (WV ID #7992)
STEPTOE & JOHNSON PLLC                           400 White Oaks Boulevard
   OF COUNSEL                                    Bridgeport, WV 26330-4500
                                                 (304) 933-8000

                                                 Counsel for Defendants Harrison County Board
                                                 of Education and Dora Stutler


                                                27
12853520
     Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 28 of 30 PageID #: 1168




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

B.P.J., by her next friend and mother, HEATHER
JACKSON,
                                      Plaintiff,

v.                                                          Civil Action No. 2:21-cv-00316
                                                     Hon. Joseph R. Goodwin, District Judge

WEST VIRGINIA STATE BOARD OF
EDUCATION, HARRISON COUNTY BOARD
OF EDUCATION, WEST VIRGINIA
SECONDARY SCHOOL ACTIVITIES
COMMISSION, W. CLAYTON BURCH in his
official capacity as State Superintendent, and
DORA STUTLER in her official capacity as
Harrison County Superintendent,
                                      Defendants.


                                CERTIFICATE OF SERVICE

               I hereby certify that on June 23, 2021, I electronically filed a true and exact copy

of “Defendant Harrison County Board of Education and Defendant Dora Stutler in Her

Official Capacity’s Response in Opposition to Plaintiff’s Motion for Preliminary Injunction”

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to the following counsel of record:

Andrew D. Barr                                      Joshua A. Block
COOLEY                                              AMERICAN CIVIL LIBERTIES UNION
Suite 2300                                          Floor 18
1144 15th Street                                    125 Broad Street
Denver, CO 80202                                    New York, NY 10004
       Counsel for Plaintiff                               Counsel for Plaintiff




12853520
  Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 29 of 30 PageID #: 1169




Tara L. Borelli                           Carl Solomon Charles
LAMBDA LEGAL DEFENSE AND                  LAMBDA LEGAL
EDUCATION FUND                            Suite 640
Suite 640                                 730 Peachtree Street, NE
730 Peachtree Street NE                   Atlanta, GA 30308
Atlanta, GA 30308-1210                           Counsel for Plaintiff
       Counsel for Plaintiff

Kathleen R Hartnett                       Katelyn Kang
COOLEY                                    COOLEY
5th Floor                                 55 Hudson Yards
101 California Street                     New York, NY 10001
San Francisco, CA 94111                         Counsel for Plaintiff
       Counsel for Plaintiff

Elizabeth Reinhardt                       Avatara Antoinette Smith-Carrington
COOLEY                                    LAMBDA LEGAL DEFENSE AND
500 Boylston Street                       EDUCATION FUND
Boston, MA 02116                          Suite 500
       Counsel for Plaintiff              3500 Oak Lawn Avenue
                                          Dallas, TX 75219
                                                  Counsel for Plaintiff

Loree Beth Stark                          Julie Veroff
AMERICAN CIVIL LIBERTIES UNION OF         COOLEY
WEST VIRGINIA                             5th Floor
Suite 507                                 101 California Street
405 Capitol Street                        San Francisco, CA 94111
Charleston, WV 25301                             Counsel for Plaintiff
914-393-4614
       Counsel for Plaintiff

Sruti J. Swaminathan                      Aria Vaughan
LAMBDA LEGAL DEFENSE AND                  DEPARTMENT OF JUSTICE
EDUCATION FUND                            4CON, 10th Floor
19th Floor                                950 Pennsylvania Avenue NW
120 Wall Street                           Washington, DC 20530
New York, NY 10005                               Counsel for Interest Party USA
       Counsel for Plaintiff




                                      2
12853520
  Case 2:21-cv-00316 Document 50 Filed 06/23/21 Page 30 of 30 PageID #: 1170




Douglas P. Buffington, II                           Curtis R. Capehart
WV ATTORNEY GENERAL’S OFFICE                        WV ATTORNEY GENERAL’S OFFICE
Building 1, Room 26e                                Building 1, Room 26e
1900 Kanawha Boulevard, East                        1900 Kanawha Boulevard, East
Charleston, WV 25305                                Charleston, WV 25305
       Counsel for Intervenor State of W. Va.              Counsel for Intervenor State of W. Va.

Jessica Anne Lee                                    Fred B. Westfall , Jr.
WEST VIRGINIA ATTORNEY GENERAL’S                    UNITED STATES ATTORNEY'S OFFICE
OFFICE                                              P. O. Box 1713
Building 1, Room E-26                               Charleston, WV 25326-1713
                                                           Counsel for Interest Party USA
1900 Kanawha Boulevard, East
Charleston, WV 25305
       Counsel for Intervenor State of W. Va.


Jennifer M. Mankins                                 Kelly C. Morgan
U. S. ATTORNEY'S OFFICE                             Kristen Vickers Hammond
P. O. Box 1713                                      Michael W. Taylor
Charleston, WV 26326-1713                           BAILEY & WYANT
        Counsel for Interest Party USA
                                                    P. O. Box 3710
                                                    Charleston, WV 25337-3710
                                                           Counsel for Defendant WVSBE
Roberta F. Green
Anthony E. Nortz
Kimberly M. Bandy
SHUMAN MCCUSKEY & SLICER
P. O. Box 3953
Charleston, WV 25339
       Counsel for Defendant WVSSAC


                                                                 /s/ Susan L. Deniker




                                                3
12853520
